IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-19-00221-CV

                            IN THE INTEREST OF J.N.C., A CHILD



                                   From the County Court at Law
                                         Hill County, Texas
                                   Trial Court No. CV416-18CCL


                                                   ORDER

           On August 7, 2019, Appellant’s counsel filed a motion to withdraw and Anders1

brief with this Court. See In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order)

(per curiam) (applying Anders to termination appeal). Counsel also prepared and sent to

Appellant a Motion for Pro Se Access to Appellate Record. See Kelly v. State, 436 S.W.3d
313, 320 (Tex. Crim. App. 2014).

           Appeals in parental termination cases are accelerated appeals with extremely short

deadlines promulgated by the Supreme Court of Texas. See TEX. R. APP. P. 28.4; TEX. R.

JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. Accordingly,



1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
by letter dated August 30, 2019, the Clerk of this Court notified Appellant that if she

wished to obtain a copy of the record, she must sign and date the motion for pro se access

to the appellate record provided to her by her attorney and send it to this Court within

10 days of the date of the letter. The Clerk of this Court further notified Appellant that

she had 20 days from the date of the letter in which to file a response to her attorney’s

brief or to file a motion requesting an extension of time in which to file her response.

        Appellant, Cassandra Lira, signed the motion for access and sent it to this Court.

Appellant, however, did not date the motion, and it was not received and filed by this

Court until October 7, 2019. Nevertheless, Appellant’s Motion for Pro Se Access to

Appellate Record is granted and will be implemented as provided for herein.

        Counsel is ORDERED to obtain and send Appellant, within 14 days from the date

of this Order, copies of the clerk’s and reporter’s records and to simultaneously notify

this Court, the attorney of record for the Texas Department of Family and Protective

Services, the attorney ad litem for J.N.C., the trial court, and the trial court clerk when he

has completed this task. In the event that the record made available to Appellant must

be returned to the trial court clerk, counsel must notify Appellant and this Court of that

fact. See Stanley v. State, 523 S.W.3d 122 (Tex. App.—Waco 2015, order) (per curiam).

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.8-9.10. If counsel identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motion to


In the Interest of J.N.C., a Child                                                      Page 2
withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.

        Appellant is ORDERED to file her pro se response to counsel’s Anders brief within

20 days from the date counsel sends notice to this Court that the record has been

forwarded to her, unless the due date is extended by order of this Court upon proper and

timely motion by Appellant. If counsel notifies Appellant and this Court that the record

being provided to Appellant was obtained from the trial court clerk and must be returned

thereto, Appellant is ORDERED to not take the record apart or mark on or modify the

record.

        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with her response. If no response is filed, but nevertheless, the record must be

returned to the trial court clerk, Appellant is ORDERED to send the record to this Court

within 35 days of the date the attorney sends notice to the Court that the record was

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant.



                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed October 16, 2019
RWR



In the Interest of J.N.C., a Child                                                        Page 3